Citation Nr: 0431620	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the residuals 
of a left distal femur fracture with limitation of motion of 
the left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 1971 
and from April 1976 to April 1978. 

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claim for an increased 
evaluation for his service-connected residuals of a left 
femur fracture with limitation of motion of the left knee.  
The veteran responded with a timely Notice of Disagreement, 
dated in December 1999, initiating this appeal.  

Additionally in October 2000, the veteran was denied service 
connection for PTSD.  The veteran responded with a timely 
Notice of Disagreement, dated in November 2000, and this 
issue was merged into his pending appeal.   

The Board notes that, in May 2004, the veteran presented 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge (VLJ).  A copy of the hearing transcript 
issued following the hearing is of record.   

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.




REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, 
at the veteran's hearing before the undersigned VLJ in May 
2004, he testified that there was some confusion regarding 
his claimed stressors.  The veteran testified that his 
stressors involved his injury aboard the USS Gerke, where he 
claimed to have narrowly avoided being thrown overboard 
during the accident that injured his legs, and an auto 
accident that occurred in December 1969 in which a passenger 
in the car the veteran had been driving later died.  In order 
to properly adjudicate the veteran's claim for PTSD, the 
Board finds that an attempt must be made to clarify and then 
verify the stressors the veteran claims resulted in his 
current diagnosis of PTSD.  Additionally, the Board finds 
that the medical evidence of record is insufficient to base a 
decision on whether to grant or deny the veteran's claim of 
service connection for PTSD.  Currently, the Board has 
received outpatient treatment reports dated from 1999 to 2002 
which diagnose the veteran with PTSD along with VA medical 
examinations conducted April 2000 and December 2002 which do 
not indicate a diagnosis of PTSD.  In order to make an 
informed decision on the veteran's claim, the Board is 
remanding the veteran's claim for PTSD so that an attempt may 
be made to verify his stressors, and so that he may be 
examined by a psychiatrist who has not examined him before, 
who will review all the evidence of record, and provide a 
medical opinion concerning the veteran's claimed PTSD.  

Furthermore, the veteran has submitted new evidence from 
James J. Chimento, M.D., which concerns the veteran's left 
leg disability.  Since this evidence was not before the 
examiner when the veteran was afforded a VA medical 
examination in December 2003, the Board finds that the 
veteran must be given the benefit of a new VA medical 
examination that includes a medical opinion of the current 
severity of the claimed disorder, and takes into account all 
the medical evidence of record.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  In 
addition, the Board notes that VA's General Counsel recently 
issued a new opinion, VAOPGCPREC 9-2004, which may affect the 
veteran's claim seeking an increased evaluation for his 
service-connected left leg disability and should be taken 
into consideration by the RO when readjudicating the claim on 
appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for the 
disabilities at issue since May 2004, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for the disabilities at any VA 
Medical Center (VAMC) since May 2004.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information may not be complete.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.     

3.  The RO should offer the veteran an 
opportunity to procure "buddy statements" 
from service members who may have 
witnessed the events he identifies as his 
stressors, or from individuals including 
friends or family members to whom he may 
have written letters describing the 
events or friends, family members, or 
service members with whom he may have 
described these events immediately after 
his return from active service in 
Vietnam.

4.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained 
from the veteran's service records, 
personnel records, and DA-20 the RO 
should attempt to verify the veteran's 
claimed stressors by contacting U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR).  Following 
receipt of the report from USASCRUR and 
the completion of any additional 
development warranted or suggested by 
that office, the RO must prepare a 
report detailing the nature of any in-
service stressful event verified by 
USASCRUR or other credible evidence.  
This report is to be added to the 
claims folder.

5.  After the development described above 
has been completed:

a) The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination.  This examination should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the appellant.  The claims folders and a 
copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  The examiner should review 
all of the veteran's in-service and post-
service medical records and history, 
including but not limited to the VA 
outpatient treatment dated from 1999 to 
2002, the April 2000 VA psychiatric 
examination, and the December 2002 VA 
psychiatric examination.  A multiaxial 
evaluation based on the current DSM-IV 
diagnostic criteria is required.  
Regarding the claim for PTSD, the 
examiner is requested to review the 
summary of stressors included in the 
claims file and the examiner should only 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is made, the specific 
stressor(s) to which it is related must 
be set forth.  In this respect, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record, 
particularly with respect to any 
diagnostic impressions of PTSD entered on 
various VA and private medical reports of 
record.  The examiner should set forth a 
diagnosis for each currently found 
psychiatric disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report. 
    
b) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected residuals 
of a left distal femur fracture with 
limitation of motion of the left knee.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected residuals of a left 
femur fracture, including 1) x-rays 
studies and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
including but not limited to the records 
from Dr. Chimento, the examiner should 
discuss all relevant medical 
evidence/findings regarding the service-
connected residuals of a left femur 
fracture.  The examiner must offer an 
opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with the disability, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected disability has, if any, 
on his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disability.  
Moreover, the examiner should render an 
opinion as to whether the disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2 
(2004).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of service connection for PTSD and 
entitlement to an increased rating for a 
left distal femur fracture with 
limitation of motion of the left knee.  
In reajudicating the claim for an 
increased rating for a left distal femur 
facture with limitation of motion of the 
left knee, the RO should take into 
consideration VAOPGCPREC 9-2004.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



